Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Specification
The amendment filed 25 June 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  A preliminary amendment present on the filing date of the application (e.g., filed along with the filing of the application) is considered a part of the original disclosure. See MPEP § 714.01(e) and § 602. A preliminary amendment filed after the filing date of the application is not part of the original disclosure of the application. See MPEP § 608.04(a). For applications filed on or after September 21, 2004, the Office will automatically treat any preliminary amendment under 37 CFR 1.115(a)(1)  that is present on the filing date of the application as part of the original disclosure. Applicants can avoid the need to file a preliminary amendment by incorporating any desired amendments into the text of the specification, even where the application is a continuation or divisional application of a prior-filed application. Applicants are strongly encouraged to avoid submitting any preliminary amendments so as to minimize the burden on the Office in processing preliminary amendments and reduce delays in processing the application.
The added material which is not supported by the original disclosure is as follows: 
Page 10, last two sentence of the first paragraph “Butyric and propionic acid are not used in sweet fruit flavored products…when formulating liquid water enhancers”.
Page 11, last sentence of the third paragraph “Conversely, citric and malic acids are…in a specific volume”.
Page 12, second to last paragraph reciting salt buffer in an amount of about 4.0% to about 22.0%. The disclosure at filing only supports up to 12.0% buffer (Page 11, third paragraph of Specification filed with provisional application 63/050710). 
Page 13, last paragraph recites a serving size of about 0.4 to 1.0mL; however, the specification filed with the provisional application 63/050710 only has support for about 0.5 to 1.0mL (Page 12, third paragraph). Also, there is no support for “8 to 16 oz of water to produce a good tasting final beverage.” 
Page 14 first full paragraph to Page 15 first paragraph, in its entirety (“Liquid lactic acid reduces….reduces the relative humidity as compared to pure water”) is not found to be supported by the original disclosure. 
Page 18, second full paragraph (“Another aspect of the invention….glycerin as a humectant”) in its entirety. 
Example 5 in its entirety appears to present completely different embodiments.
Example 6 recites “Without any further mixing or heating” whereas the disclosure at the time of filing recites “with any prolonged mixing or heating” which are conflicting recitations. 
All instances of water activity values (at least page 14, third paragraph).
All instances of humectants (page 14, third paragraph, page 15 third paragraph, page 18, third paragraph).
All instances of comprising glycerin (page 14, third paragraph, page 15, third paragraph, page 18, third paragraph, Example 7).
Page 9, first paragraph for reciting “the lactic acid comprises 10% to about 90% by weight water”. 
Page 15, third paragraph for reciting lactic acid at “about 90% w/w concentration could be used” as well as introducing a water activity of 0.30 or less.
Example 7 in its entirety.
Page 26 in its entirety
Applicant is required to cancel the new matter in the reply to this Office Action.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 14-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claims 1, 19 and 22, the limitation of comprising lactic acid up to 90% by weight of the composition (recited in Claim 1, 19 and 22) is not found to be supported in the disclosure at the time of filing. The disclosure filed in the provisional application 63/050,710 only recites comprising lactic acid up to 70% (see Claim 1, 9, 10, 11, 12, and Page 10, 2nd to last paragraph of the specification).  
Regarding Claim 3, the limitation of “wherein water constitutes about 10% to about 90% by weight of the lactic acid” recited in Claim 3 is not found to be supported in the disclosure at the time of filing. There is no disclosure the directly relates the amount of water to the amount of lactic acid and it is not clear if the disclosed absolute amount of water and lactic acid results in about 10% to about 90% water by weight of the lactic acid. 
Regarding Claim 5-6, the limitations of comprising citric acid from about 23% to about 26% (Claim 5) and malic acid from about 23% to about 26% (Claim 6) is not found to be supported the disclosure at the time of filing. Claims 3 and 4 of the Claim set filed 5/20/21 only provides support for up to 25.0% by weight of the composition. 
Regarding Claim 7, the limitation of comprising ascorbic acid up to 23% by weight of the composition is not found to be supported by the disclosure at the time of filing. The disclosure filed in the provisional application 63/050,710 only recites comprising ascorbic acid up to 20% by weight (see Claim 5 and Page 13, first paragraph of the specification). 
Regarding Claims 17, 18 and 21, the limitation of the composition having a water activity of about 0.50 or less and 0.30 or less is not found to be supported by the disclosure at the time of filing. The disclosure do not provide any discussion regarding the specific value of water activity. 
Regarding Claim 19, the limitation of comprising “liquid humectant” is not found to be supported by the disclosure at the time of filing, for there is no recitation of humectant at any amount. 
Regarding Claim 22, the limitation of comprising a non-nutritive sweetener at about 4-8% is not found to be supported by the disclosure at the time of filing. The disclosure filed in the provisional application 63/050,710 only recites comprising artificial sweetener in an amount of about 0.3% to about 5.0% (page 13 second paragraph of the specification). 
Claims 2-8, 14-18, 20-21, and 23-25 are rejected for their dependency on a rejected claim. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22-24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 22, it is not clear if “a liquid flavor at about 2-20%” is a percent by weight or by volume. Based on the previous claims, it appears that it should be by weight and will be construed accordingly for the purpose of applying prior art. Appropriate corrections are required. 
Claims 23-24 are rejected based on their dependency on a rejected claim. 


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


 Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 15 depends on itself. It appears Claim 15 was intended to depend on Claim 14 and will be construed accordingly for the purpose of applying prior art. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7, 14-16, 19, 20 and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ragnarsson et al. (US 2020/0178571- hereon referred to as “Ragnarsson’571”).
Regarding Claim 1, Ragnarsson’571 discloses a shelf-stable liquid flavored beverage concentrate composition (see Title and abstract, paragraph 12; see Paragraph 45 where Ragnarsson indicates no flavor or color degradation for at least 12 months when stored at room temperature which is consistent with applicant's definition of "shelf-stable" on page 4 of applicant's specification) comprising: 
a flavoring (paragraph 35); 
lactic acid (paragraph 22) at about 0.5% to about 60% by weight of the composition (paragraph 21) which overlaps with the claimed range; and 
water at about 40% to about 98% by weight of the composition (paragraph 34). 
Regarding Claim 2, Ragnarsson’571 further teaches wherein the flavoring constitutes about 0.1% to about 40% (paragraph 36) which encompasses the claimed range. 
Regarding Claim 3, Ragnarsson’571 further teaches wherein water constitutes about 66.7% by weight of the lactic acid (40% water, paragraph 34, vs. 60% lactic acid, paragraph 21). 
Regarding Claim 4, Ragnarsson’571 further teaches wherein the water constitutes total water content contributed by direct addition of water 
Regarding Claim 7, Ragnarsson’571 further teaches comprising ascorbic acid (Vitamin C) in an amount of 1.83% by weight of the composition (see Table 12, page 12-13).  
Regarding Claim 14, Ragnarsson’571 further teaches comprising a buffer in an amount from about 0.5% to about 10.0% by weight of the composition (see Claim 23) which overlaps with the claimed range.
Regarding Claim 15, Ragnarsson’571 further teaches wherein the buffer comprises potassium citrate or sodium citrate (paragraph 24).
Regarding Claim 16, Ragnarsson’571 further teaches wherein the composition comprises substantially no edible antimicrobial or additional preservative (see paragraph 43 where Ragnarsson’571 indicates preservatives are optional).
Regarding Claim 19, Ragnarsson’571 discloses a shelf-stable liquid flavored beverage concentrate composition (see Title and Abstract) comprising: 
a liquid flavoring (paragraph 35); 
liquid lactic acid (paragraph 22) at about 60% by weight of the composition (paragraph 21); and 
liquid humectant (glycerol) at about 0.5% to about 40% (paragraph 35) by weight of the composition which overlaps with the claimed composition; 
wherein all components of the composition are liquid (“ Liquid beverage concentrates” see abstract). It is noted that since Ragnarsson’571 is directed to a liquid beverage concentrate comprising all the components above, then all components are construed to be liquid in the final product. 
Regarding Claim 20, Ragnarsson’571 further teaches wherein the composition comprises substantially no edible antimicrobial or additional preservative (see paragraph 43 where Ragnarsson’571 indicates preservatives are optional).
Regarding Claim 25, Ragnarsson’571 discloses a beverage package kit comprising the shelf-stable liquid flavored beverage concentrate composition of claim 1, and a container suitable for delivering the shelf-stable liquid flavored beverage concentrate composition (“sealed container”, see paragraph 11).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5, 6, 8, and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ragnarsson’571 et al. (US 2020/0178571).
Regarding Claim 5, though Ragnarsson’571 discloses an acidulant that can comprise combinations of lactic acid and citric acid (paragraph 22), he does not specifically recite a particular amount of each acids. However, Ragnarsson’571 discloses a composition comprising up to 60% acidulant and therefore encompasses embodiments where the composition has between 8% to 90% lactic acid and 23% to 26% citric acid. Ragnarsson’571 states that the selection of the acidulant depends on the desired pH of the concentration and/or taste imparted by the acidulant to the final beverage. Therefore, since Ragnarsson’571 discloses a composition comprising 60% acidulant comprising a combination of lactic acid and citric acid, it would have been obvious to one of ordinary skill in the art to determine the amount of the lactic acid and citric acid based on the desired pH level and taste imparted by each acid. 
Regarding Claim 6, since Ragnarsson’571 also teaches an acidulant having a combination of lactic acid and malic acid (paragraph 22), the claim is rejected for reasons similar to Claim 5. 
Regarding Claim 8, since Ragnarsson’571 also teaches an acidulant having a combination of lactic acid and phosphoric acid (paragraph 22), the claim is rejected for reasons similar to Claim 5. 
Regarding Claim 22, Ragnarsson’571 discloses a shelf-stable liquid flavored beverage concentrate composition comprising: 
a liquid flavoring at about 0.5% to about 40% by weight of the composition (paragraph 36) which encompasses the claimed 2-20%;
a non-nutritive sweetener (aspartame, paragraph 29) at about 0.2% to about 60% by weight of the composition (paragraph 29) which overlaps with the claimed 4-8%; 
and a liquid coloring agent (paragraph 48) at about 0 to 15% by weight of the composition (paragraph 48) which encompasses the claimed 1-2%. 
As to the limitation of comprising a liquid lactic acid at about 80% to about 90% by weight of the composition, since applicant’s specification interprets a liquid lactic acid as a lactic acid solution with some water contents (90% w/w lactic acid, page 15 third paragraph of the specification filed 25 June 2021), then Ragnarsson is construed to meet this limitation by having a composition comprising water and lactic acid (as discussed in Claim 1), where the water and the lactic acid together constitutes “a liquid lactic acid” and therefore encompasses 80% to 90% by weight of the composition (40% water and up to 60% acid, see paragraph 21 and 34). 
Regarding Claim 23, Ragnarsson’571 further teaches wherein the composition comprises substantially no edible antimicrobial or additional preservative (see paragraph 43 where Ragnarsson’571 indicates preservatives are optional).

Claim(s) 17, 18, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ragnarsson’571 et al. (US 2020/0178571) in view of Ragnarsson (US 2012/0114819- hereon referred to as “Ragnarsson’819”).
Regarding Claims 17, 18 and 21, while Ragnarsson’571 desires a lower water activity to extend the shelf-life of the beverage concentrate (paragraph 33), Ragnarsson’571 is silent to wherein the composition has a water activity of about 0.50 or less (as required by Claims 17 and 21) and 0.30 or less (as required by Claim 18). Ragnarsson’819 is relied on to teach similar liquid beverage concentrates with decreased water content and substantially reduced water activity between about 0.3 to about 0.7 (paragraph 12). Therefore, since Ragnarsson’571 also acknowledges a step of reducing water content to achieve a lower water activity, it would have been obvious to one of ordinary skill in the art to reduce water content to achieve a water activity of about 0.3 for the purpose of extending the shelf-stability of the liquid beverage concentrate. 

Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ragnarsson’571 et al. (US 2020/0178571) in view of Ragnarsson’819 (US 2012/0114819).
Regarding Claim 22, while Ragnarsson’571 desires a lower water activity to extend the shelf-life of the beverage concentrate (paragraph 33), Ragnarsson’571 is silent to wherein the composition has a water activity of about 0.50 or less. Ragnarsson’819 is relied on to teach similar liquid beverage concentrates with decreased water content and substantially reduced water activity between about 0.3 to about 0.7 (paragraph 12). Therefore, since Ragnarsson’571 also acknowledges a step of reducing water content to achieve a lower water activity, it would have been obvious to one of ordinary skill in the art to reduce water content to achieve a water activity of about 0.3 for the purpose of extending the shelf-stability of the liquid beverage concentrate. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH H NGUYEN whose telephone number is (571)270-0346. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.H.N/Examiner, Art Unit 1792                                                                                                                                                                                                        



/VIREN A THAKUR/Primary Examiner, Art Unit 1792